Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    June 28, 2016

The Court of Appeals hereby passes the following order:

A16A1889. SANDIP DUTTA v. URMI DUTTA.

         Urmi Dutta filed a petition to hold her ex-husband, Sandip Dutta, in contempt
for failing to comply with the parties’ settlement agreement, which was incorporated
into the divorce decree. The trial court entered an order requiring Sandip Dutta to pay
his ex-wife over $18,000. Sandip Dutta filed this direct appeal from the trial court’s
order.
         Under the Georgia Constitution of 1983, Art. VI, Sec. VI, Par. III (6), the
Supreme Court has appellate jurisdiction over “[a]ll divorce and alimony cases.”
“[A]n appeal from the judgment in a contempt action seeking to enforce any portion
of [a] divorce decree other than child custody is ancillary to divorce and alimony and
falls within [the Supreme] Court’s jurisdiction over ‘divorce and alimony cases.’
[Cits.]” Rogers v. McGahee, 278 Ga. 287, 288 (1) (602 SE2d 582) (2004); see also
Morris v. Morris, 284 Ga. 748, 750 (2) (670 SE2d 84) (2008). Accordingly, this case
is hereby TRANSFERRED to the Supreme Court for disposition.

                                         Court of Appeals of the State of Georgia
                                                                              06/28/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.